The application of the above-named defendant for a review of the sentence of 15 years imposed on November 5,1981, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence of 15 years shall be amended to 15 years with 13 years suspended.
The revocation order dated November 5,1981, shall be amended so that the defendant be sentenced to serve 2 years in the Montana State Prison and by reason of revocation of his probation status, the balance of the sentence shall be suspended.
JUDGE SALANSKY
ABSTAINS.
We wish to thank Linda Shelhamer of the Montana Defender Project for her assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Leonard Langen, Chairman; Joseph Gary, James Salansky